Hill, J. (dissenting).
The claimant had worked for the employer many years. His work brought him in direct contact with lead or its preparations or compounds. He suffered an acute attack of lead poisoning due to the employment. (Workmen’s Comp. Law, § 47.) The Board found, upon proper evidence, that he became disabled on August 25, 1930. “ The disablement of an employee resulting from an occupational disease described in subdivision two of section three shall be treated as the happening of an accident within the meaning of this chapter and the procedure and practice provided in this chapter shall apply to all proceedings under this article, except where specifically otherwise provided herein.” (Workmen’s Comp. Law, § 38.)
Given the accident, there is a presumption that the claim comes within the provisions of the act. (Workmen’s Comp. Law, § 21.) This includes the presumption that the disease was contracted within twelve months previous to the date of disablement. In this case the presumption is sustained by claimant’s attending physician who says that it is difficult to tell just when claimant contracted lead poisoning, as experience shows certain cases where acute manifestations develop within a week after exposure, while others pile up lead for years and never have any acute manifestations. “ When I saw this man first he was acutely ill and I believe it was due .to lead poisoning; * * * he has gotten clinically well so that he can resume work. * * * There is no way I can prove there was a starting point; * * *. The only way I could explain it in my own mind — the way I explain it to myself, *552is that this man is getting older, his process of elimination, his ability to handle these things, is poorer.”
There are fifteen or more kinds of poisoning among the occupational diseases for which compensation is allowed. (Workmen’s Comp. Law, § 3, subd. 2, asamd. by Laws of 1929, chaps. 64, 298; since amd. by Laws of 1930, chap. 60.) These diseases are usually contracted by absorption through the pores. Absorption may be gradual, extending over years, during which the employee suffers no inconvenience. In such cases there can be no compensation if we are to determine that the disease begins when absorption begins, for it will have been contracted more than twelve months before disability, and until there is disability no compensation is payable.
I favor affirmance.
Award reversed and claim dismissed, with costs against the State Industrial Board.